Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 21, 2021

                                            No. 04-21-00393-CV

                                    IN RE Christopher RODRIGUEZ,

                                      Original Mandamus Proceeding 1

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

                                                   ORDER

        On September 17, 2021, relator filed a petition for writ of mandamus and a motion for
emergency relief. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in
interest may file a response to the petition in this court no later than October 6, 2021. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

           Relator’s motion for emergency relief is HELD IN ABEYANCE.

                                                                                        PER CURIAM

Attested to: ______________________________
               MICHAEL A. CRUZ, Clerk of Court




1
  This proceeding arises out of Cause No. 2019-CI-12197, styled In the Interest of A.R. and O.R., Children, pending
in the 150th Judicial District Court, Bexar County, Texas, the Honorable Monique Diaz presiding. However, the
challenged order was signed by the Honorable Angelica Jimenez, presiding judge of the 408th Judicial District
Court, Bexar County, Texas.